The opinion of the court was delivered by
Rowell, J.
The referee has found as a fact, if it is a question of fact, as it certainly is — Session v. Newport, 23 Vt. 9 — that the plaintiff was justified in his belief that Gibson, in carrying on the business and making purchases and sales, “ had the usual authority of an agent who had the sole management of the business.” He further finds that the defendant ‘’held out” Gibson as her agent, which was known to the plaintiff, and acted upon by him in good faith.
This finding makes the defendant liable, on the ground that if one holds another out to the world and accredits him as his agent, he is bound by that person’s acts done within *564the scope of the agency thus given to him. In such cases the question is, not what authority was intended, to be given to the agent, but what authority was the third person dealing with him justified from the acts of the principal in believing was given to him. 1 Am. Lead. Cas. 568; Story’s Agency, s. 127 and n. 2.
Judgment affirmed.